DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application claims priority to earlier applications. However, the previous applications do not provide sufficient support for the limitation “authenticating the identity of the LED pad” which is now included in the independent claim 2 and newly added independent claim 36. As such, these claims and their respective dependent claims are granted priority only to Provisional Application 62653846, filed 04/06/2018. 

	  
Response to Arguments
Applicant’s arguments, see page 13, filed 05/09/2021, with respect to 112 rejection of claim 33 have been fully considered and are persuasive.  The 112(b) rejection of claim 33 has been withdrawn. 
Applicant’s amendments have obviated the rejection of claims 2-32, and 34-35. However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20010028227 granted to Lys et al. in view of US Pat Pub No. 20100286673 granted to Altshuler et al., in yet further view of 20040044384 granted to Leber et al. for claims 2-6, 8-10, 12-17, 21, 23-31, 33-37. 
Claims 18-20, 22 are rejected in view of references above, and further in view of US Pat Pub No 20090062682 granted to Bland et al.
Claim 11 is rejected in view of references above, and further in view of US Pat Pub No 20120165716 granted to Reuben. 
Claim 7 is rejected in view of references above, and further in view of US Pat Pub No 20110109228 granted to Shimomura et al..



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “security credential”, and the claim also recites “encryption key” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-6, 8-10, 12-17, 21, 23-31, 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20010028227 granted to Lys et al. (hereinafter “Lys” – previously cited) in view of US Pat Pub No. 20100286673 granted to Altshuler et al. (hereinafter “Altshuler”), in yet further view of 20040044384 granted to Leber et al. (hereinafter “Leber”). 
Regarding claim 2, Lys discloses a distributed photobiomodulation therapy (PBT) system (e.g. abstract, fig 2, para 0313, 0359-0361) comprising: a PBT controller (e.g. fig. 2, para 0097, control device 504), the PBT controller comprising a main microcontroller, a communication interface, and a digital clock (e.g. para 0097 “the control device 504 is a computer, such as a laptop computer”; a laptop would include a processor (here, microcontroller), communication interface and a digital clock); a light-emitting diode (LED) pad, a memory, (e.g. para 0096 “light module 100”, para 0117 “memory of microcontroller”), the LED pad comprising- a pad microcontroller (e.g. para 0096 “processor 16…The term “processor” is used herein to refer to any method or system for processing in response to a signal or data and should be understood to encompass microprocessors electrical circuits, application specific integrated circuits, personal computers, chips, and other devices capable of providing processing functions.”, para 0097 “The light module 100 may also be provided with memory for storing instructions to control the processor 16”), an array of light-emitting diodes (LEDs) (e.g. para 0096-0097 “LED system 120”; LED assembly 12, fig. 7), the array of LEDs comprising one or more LED strings  (e.g. para 102, figs 3 and 7, “LED channel”), the LEDs in each of the LED strings being connected in series (e.g. figs. 3 and 7, para 0103 “LEDs 15 may be arrayed in series to receive signals through each of the LED channels”), one or more LED drivers, each of the one or more LED drivers being connected to and for controlling a current in one of the LED strings  (e.g. para 0102 “each LED channel 14 individually controlled by a transistor 26”), and and a communication link for carrying digital data between the PBT controller and the LED pad for controlling the current in and illumination of the one or more LED strings (e.g. para 0101 “The data line 3 may be connected to pin 18 of processor 16 and may be used to program and dynamically control the processor 16” and/or data connection 500; it is noted that the controller controls the lighting which includes the current and illumination (i.e., on/off)).  
Although Lys discloses sending data with a code which the receiver is associated with, and recognizes whether or not the receiver is the intended receiver based on the predetermined code (e.g. para 0010), Lys fails to explicitly disclose having a pad identity data register, the pad identity data register being stored in the non-volatile memory and comprising data for use by the PBT controller for authenticating the identity of the LED pad; and the memory comprising a non-volatile memory.

Altshuler teaches a similar device and method for treating skin tissue via radiation having applicators to provide radiation to the treatment area (e.g. para 0013). Altshuler’s teaches having an identifier associated with each applicator which indicates the compatibility of the applicator with a treatment device, presence or absence of the applicator (para 0047), proper attachment (para 0124), etc. This allows the device to know when and if the proper connection or applicator has been provided prior to initiating therapy (para 0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lys with the teachings of Altshuler to provide an identifier associated with the pad/applicator which provides the predictable result of knowing when and if the proper connection or applicator has been provided prior to initiating therapy.

Lys as modified by Altshuler renders the limitations above obvious, but fail to disclose the memory comprising a non-volatile memory. 

Leber teaches a similar pad to provide energy therapy. Leber teaches that it is known to provide a non-volatile memory (para 0063) for storing programmed settings and capable of retaining memory even when the power is turned off (para 0063) in order to provide a “split” in the intelligence of the device and the removable control unit. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lys as modified by Altshuler to include a non-volatile memory for storing programmed settings and capable of retaining memory even when the power is turned off as taught by Leber, in order to provide the predictable result of spliting the intelligence of the device and the removable control unit.

Regarding claim 3, Lys as modified by Altshuler and Leber (hereinafter “modified Lys”) renders the distributed PBT system of claim  2 obvious as recited hereinabove, lys discloses wherein each of the one or more LED drivers is linked to the  pad microcontroller such that the  pad microcontroller is capable of controlling a current in each LED string in the one or more LED strings (e.g. para 0102 “each LED channel 14 individually controlled by a transistor 26”).  

Regarding claim 4, modified Lys renders the distributed PBT system of claim 3 obvious as recited hereinabove, Lys discloses wherein the array of LEDs comprises a first LED string and a second LED string  and wherein the LEDs in the first LED string are capable of emitting light of a first wavelength and the LEDs in the [[a]] second LED string are capable of emitting light of a second wavelength, the second wavelength being different from the first wavelength (e.g. para 0102 “the LED assembly 12 may supply multiple LED channels 14 for different color LEDs (e.g., red, green and blue), with each LED channel 14 individually controlled by a transistor 26”; it is noted that individually controlling the LED channels would include outputting different wavelengths the wavelengths would be different when one string is on and other is off. Furthermore, the claim only requires that the LEDs be capable of emitting different wavelengths and are not required to emit different wavelengths.)..  

Regarding claim 5, modified Lys renders the distributed PBT system of claim 3 obvious as recited hereinabove, Lys discloses wherein each of the one or more a* LED drivers  comprises a MOSFET (e.g. para 0102 “transistor 26”, fig. 6. It is noted that the specification submitted by the applicant recites “The MOSFET (or alternatively a bipolar junction transistor)”, therefore either MOSFET or transistor would perform the functions of the device as claimed.) and a current sense and control element (e.g. para 0104 “resistor 28”), each of the MOSFET and the current sense and control unit being connected in series with the LEDs in the LED string to which the LED driver is connected (e.g. fig. 6-7), the current sense and control unit being connected to a source of enable pulses for turning the  MOSFET on and off (e.g. fig. 6-7) and to a source of a reference current for controlling a level of the  current in the  MOSFET when the  MOSFET is turned on (e.g. para 0099 discusses using resistors. it is noted that paragraph 0322 of the applicant’s disclosure also recites using resistors as shown in fig. 21A).  

Regarding claim 6, modified Lys renders the distributed PBT system of claim 3 obvious as recited hereinabove, Lys discloses wherein the array of LEDs comprises a first LED string and a second LED string and wherein a source of a reference current for the [[a]] first LED string comprises a first reference MOSFET and a source of a reference current for the [[a]] second LED string comprises a second reference MOSFET, each of the 

Regarding claim 8, modified Lys renders the distributed PBT system of claim 6 obvious as recited hereinabove, Lys discloses further comprising a digital-to-analog (D/A) converter, an output of the  D/A converter controlling the magnitude of a current in the  third threshold-connected MOSFET (e.g. para 0258 “The inclinometer's angle signal can be converted through an A/D converter and coupled to the data inputs of the processor 16”).  

Regarding claim 9, modified Lys renders the distributed PBT system of claim 2 obvious as recited hereinabove, Lys discloses wherein the communication link comprises a USB cable (e.g. para 0097 “data bus, a wire…”).

Regarding claim 10, modified Lys renders the distributed PBT system of claim 9 obvious as recited hereinabove, Lys discloses wherein the communication link comprises a conductor for supplying power to the LED pad (e.g. para 0100 “power and data input”, Fig. 2).  

Regarding claim 12, modified Lys renders the distributed PBT system of claim 2 obvious as recited hereinabove, Altshuler teaches wherein the pad identity data register at least one of a part number, a name of a manufacturer, a serial number, a device type, a manufacturing code, a USFDA specified global unique device identification database (GUDID) number, and an encryption key or other security credential (e.g. para 0125). 

Regarding claim 13, modified Lys renders the distributed PBT system of claim 2 obvious as recited hereinabove, Lys discloses the memory holds data for controlling the one or more LED drivers in accordance with a selected PBT treatment (e.g. para 0097 “The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act in stand alone mode according to pre-programmed instructions).    

Regarding claim 14, modified Lys renders a method of performing PBT using the PBT system of claim 2 obvious as recited hereinabove, Lys discloses the method comprising transmitting software defining a PBT treatment session from the  PBT controller to the LED pad (e.g. para 0097 “The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act in stand alone mode according to pre-programmed instructions), the PBT treatment session defining times at which the LEDs in the of LEDs are to be turned on and turned off (e.g. para 0104 “gates of transistors 26 are controlled by processor 16 to thereby control operation of the LED channels 14 and the LEDs 15”), the software being transmitted in segments such that the PBT controller transmits a treatment segment to the LED pad and the LED pad then executes the treatment segment (e.g. para 0097 “The transmitter 502 may be linked to or be part of a control device 504 that generates control data for controlling the light modules 100” and para 0103).
  
Regarding claim 15, modified Lys renders the method of performing PBT using the PBT system of claim 14 obvious as recited hereinabove, Lys discloses wherein the the the the the the the the the the the 
  
Regarding claim 16, modified Lys renders the method of performing PBT using the PBT system of claim 15 obvious as recited hereinabove, Lys discloses wherein transmitting the sathe occurs prior to loading the the the 

Regarding claim 17, modified Lys renders a method of performing PBT using the PBT system of claim 2 obvious as recited hereinabove, Lys discloses the method comprising transferring a file containing executable code from the the the the the 


Regarding claim 21, modified Lys renders a method of performing PBT using the PBT system of claim 2 obvious as recited hereinabove, Lys discloses the method comprising transferring a file comprising an LED player from the the file (e.g. para 0097 discusses transferring data to the pad).  

Regarding claim 23, modified Lys renders the method of claim 21 obvious as recited hereinabove, Lys discloses wherein said LED player comprises a waveform synthesizer and a pulse width modulation (PWM) player (e.g. para 0015).  

Regarding claim 24, modified Lys renders the method of claim 23 obvious as recited hereinabove, Lys discloses comprising delivering waveform primitives and waveform parametrics of a waveform to the the the the the 

Regarding claim 25, modified Lys renders the method of claim 24 obvious as recited hereinabove, Lys discloses wherein the the the the 

Regarding claim 26, modified Lys renders the method of claim 23 obvious as recited hereinabove, Lys discloses comprising delivering a mathematical function expressing the the the the the 
  
Regarding claim 27, modified Lys renders the method of claim 24 obvious as recited hereinabove, Lys discloses wherein the the the the the the the 

Regarding claim 28, modified Lys renders the method of claim 27 obvious as recited hereinabove, Lys discloses wherein the the the the the the 

Regarding claim 29, modified Lys renders the method of claim 21 obvious as recited hereinabove, Lys discloses comprising transferring an LED playback file to the [[a]] volatile memory the LED 


Regarding claim 30, modified Lys renders a method of performing PBT using the PBT system of claim 2 obvious as recited hereinabove, Lys discloses wherein the memory holds software, the software comprising a blink timer, the method comprising: causing the  blink timer to begin counting; causing the the the the the the the 

Regarding claim 31, modified Lys renders the method of claim the LED pad comprises a temperature sensor and the the a temperature sensor and/or checking an electrical connection in the 

Regarding claim 33, modified Lys renders the method of claim the the the 

Regarding claim 34, modified Lys renders the method of claim the 

Regarding claim 35, modified Lys renders the method of claim 34 obvious as recited hereinabove, Lys discloses wherein the  LED pad comprises a safety system, the the it is noted that the claim requires “if” interruption occurs. Therefore, the limitation is not required since it could be assumed that no interruption has occurred).  

Regarding claim 36, Lys discloses a method of performing photobiomodulation therapy (PBT) using a PBT system (e.g. abstract, fig 2, para 0313, 0359-0361), the PBT system comprising: a PBT controller (e.g. fig. 2, para 0097, control device 504), the PBT controller comprising a main microcontroller, a communication interface, and a digital clock (e.g. para 0097 “the control device 504 is a computer, such as a laptop computer”; a laptop would include a processor (here, microcontroller), communication interface and a digital clock); a light-emitting diode (LED) pad, the LED pad comprising: a pad microcontroller, a memory (e.g. para 0096 “light module 100”, para 0117 “memory of microcontroller” para 0097 “The light module 100 may also be provided with memory for storing instructions to control the processor 16”), an array of light-emitting diodes (LEDs) (e.g. para 0096-0097 “LED system 120”; LED assembly 12, fig. 7), the array of LEDs comprising one or more LED strings (e.g. para 102, figs 3 and 7, “LED channel”), the LEDs in each of the LED strings being connected in series (e.g. figs. 3 and 7, para 0103 “LEDs 15 may be arrayed in series to receive signals through each of the LED channels”), and one or more LED drivers, each of the one or more LED drivers being connected to and for controlling a current in one of the LED strings (e.g. para 0102 “each LED channel 14 individually controlled by a transistor 26”), and a communication link for carrying digital data between the PBT controller and the LED pad for controlling the current in and illumination of the one or more LED strings (e.g. para 0101 “The data line 3 may be connected to pin 18 of processor 16 and may be used to program and dynamically control the processor 16” and/or data connection 500; it is noted that the controller controls the lighting which includes the current and illumination (i.e., on/off)), Although Lys discloses sending data with a code which the receiver is associated with, and recognizes whether or not the receiver is the intended receiver based on the predetermined code (e.g. para 0010), Lys fails to explicitly discloses the method comprising causing the LED pad to query the PBT controller to determine whether the PBT controller is approved for use with the LED pad; and the memory comprising a non-volatile memory. 

Altshuler teaches a similar device and method for treating skin tissue via radiation having applicators to provide radiation to the treatment area (e.g. para 0013). Altshuler’s teaches having an identifier associated with each applicator which indicates the compatibility of the applicator with a treatment device, presence or absence of the applicator (para 0047), proper attachment (para 0124), etc. This allows the device to know when and if the proper connection or applicator has been provided prior to initiating therapy (para 0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lys with the teachings of Altshuler to provide an identifier associated with the pad/applicator which provides the predictable result of knowing when and if the proper connection or applicator has been provided prior to initiating therapy.

Lys as modified by Altshuler renders the limitations above obvious, but fail to disclose the memory comprising a non-volatile memory. However, Leber teaches a similar pad to provide energy therapy. Leber teaches that it is known to provide a non-volatile memory (para 0063) for storing programmed settings and capable of retaining memory even when the power is turned off (para 0063) in order to provide a “split” in the intelligence of the device and the removable control unit. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lys as modified by Altshuler to include a non-volatile memory for storing programmed settings and capable of retaining memory even when the power is turned off as taught by Leber, in order to provide the predictable result of spliting the intelligence of the device and the removable control unit.
 
Regarding claim 37, modified Lys renders the distributed PBT system of claim 36 obvious as recited hereinabove, Altshuler teaches wherein determining whether the PBT controller is approved for use with the LED pad comprises determining whether the PBT controller has a manufacturing ID that indicates that the PBT controller and the LED pad were manufactured by the same manufacturer (e.g. para 0125).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20010028227 granted to Lys et al. (hereinafter “Lys” – previously cited) in view of US Pat Pub No. 20100286673 granted to Altshuler et al. (hereinafter “Altshuler”), in yet further view of 20040044384 granted to Leber et al. (hereinafter “Leber”) as applied to claim 2-6, 8-10, 12-17, 21, 23-31, 33-37 above, and further in view of US Pat Pub No 20110109228 granted to Shimomura et al. (hereinafter “Shimomura” – previously cited).
Regarding claim 7, modified Lys discloses the distributed PBT system of claim 6 but fails to disclose further comprising a trim network connected to the third threshold-connected MOSFET.  Shimomura teaches that it is known to provide a trim network as in paragraph 0153-0154 to calibrate the current delivered to LEDs by the LED drive circuit to provide the predictable result of providing exact brightness level (e.g. para 0153). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Lys with the teachings of Shimomura to provide a trim network as in paragraph 0153-0154 to calibrate the current delivered to LEDs by the LED drive circuit to provide the predictable result of providing exact brightness level.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lys as applied to claim 2-6, 8-10, 12-17, 21, 23-31, 33-37 above, and further in view of US Pat Pub No 20120165716 granted to Reuben (hereinafter “Reuben” – previously cited).
Regarding claim 11, modified Lys discloses the distributed PBT system of claim 2 but fails to disclose wherein the PBT controller comprises a first clock and the LED pad comprises a second clock, the second clock not being synchronized to the first clock.  Reuben teaches having a clock (timer) on the LED pad as disclosed in paragraph 0032 to provide the preset timing algorithm or cascaded timers to provide the predictable result of indicating the irradiation time as controlled by the timer (e.g. para 0046 and Claim 13). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Lys with the teachings of Rueben to provide the preset timing algorithm or cascaded timers to provide the predictable result of indicating the irradiation time as controlled by the timer.
Claims 18-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lys as applied to claim 2-6, 8-10, 12-17, 21, 23-31, 33-37 above, and further in view of US Pat Pub No 20090062682 granted to Bland et al. (hereinafter “Bland” – previously cited).
Regarding claim 18, modified Lys discloses the method of claim 17 but fails to disclose wherein the file containing executable code transferred from the PBT controller to the LED pad is compressed and/or encrypted, the method further comprising decompressing and/or decrypting the file in the LED pad.  However, Bland teaches that it is known to encrypt data transferred between the control center and a pad as provided in paragraph 0009. This would allow the predictable result of transferring data in a safe and secure manner (e.g. para 0009, 0017, 0072). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Lys with the teachings of Bland to provide the predictable result of transferring data in a safe and secure manner. 

Regarding claim 19, modified Lys renders the method of claim  18 obvious as recited hereinabove, Bland further comprising decrypting the the the 

Regarding claim 20, Lys as modified by Bland renders the method of Claim 18 obvious, Bland further comprising: decrypting a first portion of the the the the the the 

Regarding claim 22, Lys discloses the method of claim 21 wherein the  file comprising the , the method comprising storing the  file in volatile memory in said LED pad (e.g. para 0097) but fails to disclose the LED player is encrypted and/or compressed and further comprising decrypting and/or decompressing said file. However, Bland teaches that it is known to encrypt data to be transferred and decrypt data that was transferred between the control center and a pad as provided in paragraph 0009. This would allow the predictable result of transferring data in a safe and secure manner (e.g. para 0009, 0017, 0072). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Lys with the teachings of Bland to allow the predictable result of transferring data in a safe and secure manner. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lys as applied to claim 2-6, 8-10, 12-17, 21, 23-31, 33-37 above, and further in view of US Pat Pub No 5103395A issued to Spako et al. (hereinafter “Spako” – previously cited).
Regarding claim 32, Lys discloses the method of claim 30 wherein software stored in the memory comprises a watchdog timer, the method comprising: resetting and starting the watchdog time at the conclusion of an ISR; causing the watchdog timer to generate an interrupt flag when a second predetermined time period has elapsed since the watchdog timer began operating, the second predetermined time period being longer than the first predetermined time period; and causing the program software to interrupt a PBT treatment when the interrupt flag is generated (e.g. para 0015 “The processor uses the hardware timer to generate a periodic interrupt, and then, depending on whether the pulse is to be very short or not, either schedules another interrupt to finish the PWM cycle, or creates the pulse by itself in the first interrupt routine by executing a series of instructions consuming a desired amount of time between two PWM signal updates.”) but fails to explicitly disclose using the timer (watchdog timer) to generate flag to promote safety. However, Spako teaches that it is known to provide a watchdog timer to generate flag to interrupt treatment (e.g. col. 10, lines 25-40 using a first and second timer with different timings, and Col. 20, lines 20-28. This would provide a safety measure that would provide the predictable result of eliminate hazardous conditions that require emergency retraction (e.g. Col. 20, lines 20-28).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792